SUMMARY ORDER
Plaintiff-Appellant Gregory Harvey, proceeding pro se, appeals from the District Court’s entry of judgment in favor of Defendants-Appellees on his 42 U.S.C. § 1983 claims following a jury trial. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Harvey has provided us with no reason to disturb the District Court’s judgment. The only issue he raises on appeal is whether his trial counsel was ineffective for failing to introduce certain evidence at trial. It is well established, however, that, except when faced with the prospect of imprisonment, the Sixth Amendment right to counsel does not apply in a civil ease. See, e.g., Guggenheim Capital, LLC v. Bimbaun, 722 F.3d 444, 453 (2d Cir.2013); United States v. Coven, 662 F.2d 162, 176 (2d Cir.1981).
Accordingly, we AFFIRM the judgment of the District Court.